Exhibit 10.6

FIFTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This Fifth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) dated as of February 22, 2007, is by and among GLOBAL ETHANOL, LLC,
formerly known as Midwest Grain Processors, LLC, a Delaware limited liability
company (the “Borrower”), the financial institutions listed on the signature
pages hereof and each other financial institution that may hereafter become a
party to the Loan Agreement in accordance with the provisions of the Loan
Agreement (collectively, the “Lenders” and individually a “Lender”) and COBANK,
ACB, a federally chartered banking organization (“CoBank”), in its capacity as
Agent for the Lenders and for the Issuer ( in such capacity, the “Agent”).

RECITALS

The Borrower, the Lenders and the Agent are parties to an Amended and Restated
Loan and Security Agreement dated as of December 14, 2005, as amended by a First
Amendment dated as of February 28, 2006, a Second Amendment dated as of
March 31, 2006, a Third Amendment dated as of September 22, 2006 and a Fourth
Amendment dated as of October 31, 2006 (as the same may be amended, modified,
supplemented, renewed or restated from time to time, the “Loan Agreement”).

The Borrower has requested that the Lenders and the Agent make certain
amendments to the Loan Agreement and the Lenders and the Agent are willing to
grant the Borrower’s requests subject to the terms and conditions of this
Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.        Defined Terms. Capitalized terms used in this Amendment which are
defined in the Loan Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Loan Agreement
is amended by adding or amending, as the case may be, the following definitions:

“‘Termination Date’ shall mean June 1, 2007.

2.        Amendment to Section 4.5 of the Loan Agreement. Section 4.5 of the
Loan Agreement is hereby amended in its entirety to read as follows:

“4.5    Compliance with Construction Lending Protocol. With respect to each Term
Loan Advance, Borrower shall have complied with all procedures and conditions
set forth in the Construction Lending Protocol for the Iowa Project on and as of
the date of any request for such Term Loan Advance. With respect to each



--------------------------------------------------------------------------------

Revolving Term Loan Advance, Borrower shall have complied with all procedures
and conditions set forth in the Construction Lending Protocol for the Michigan
Project on and as of the date of any request for such Revolving Term Loan
Advance, except for those requirements described below, which shall be satisfied
not later than March 15, 2007. Prior to March 15, 2007, each of the following
requirements shall have been satisfied to the satisfaction of the Agent: (a) an
endorsement to the Agent’s title insurance policy for the Michigan Project
insuring the Borrower’s leasehold estate under that certain Lease dated May 16,
2005 from the Adrian & Blissfield Rail Road Company, as lessor, and Borrower, as
lessee, as amended, subject only to such exceptions as are acceptable to the
Agent in its reasonable discretion; (b) an amendment to the Lease referred to in
requirement (a) above substantially in the form attached hereto as Exhibit A,
duly executed by the Adrian & Blissfield Rail Road Company in favor of Borrower,
which permits the lien of the Agent in the Lease referred to in requirement
(a) above, clarifies the concept of “cessation of operations” in a manner
reasonably acceptable to the Agent, and agrees to such other changes in the
Lease as shall be reasonably requested by the Agent; and (c) a consent and
non-disturbance agreement in favor of the Borrower, duly executed by any
mortgagee of the Adrian & Blissfield Rail Road Company in form and content
reasonably acceptable to the Agent. Failure of the Borrower to satisfy the
requirements set forth in the preceding sentence by March 15, 2007 shall
constitute a Matured Default under this Agreement.”

3.        Representations and Warranties. Borrower hereby represents and
warrants to the Agent and the Lenders as follows:

(a)        Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by Borrower and constitutes the legal,
valid and binding obligations of Borrower, enforceable in accordance with its
terms.

(b)        The execution, delivery and performance by Borrower of this Amendment
has been duly authorized by all necessary action and does not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Borrower, or the
organizational documents of Borrower, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Borrower is a party or by which it
or its properties may be bound or affected.

(c)        All of the representations and warranties contained in Article 6 of
the Loan Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

 

-2-



--------------------------------------------------------------------------------

 

4.        References.  All references in the Loan Agreement to “this Agreement”
shall be deemed to refer to the Loan Agreement as amended hereby; and any and
all references in any other Financing Agreement to the Loan Agreement shall be
deemed to refer to the Loan Agreement as amended hereby.

5.        No Other Waiver.  The execution of this Amendment and any documents
related hereto shall not be deemed to be a waiver of any Default or any Matured
Default under the Loan Agreement or breach, default or event of default under
any other Financing Agreement or other document held by the Agent or any Lender,
whether or not known to the Agent or any Lender and whether or not existing on
the date of this Amendment.

6.        Release.  Borrower hereby absolutely and unconditionally releases and
forever discharges the Agent and each of the Lenders, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which Borrower
has had, now has or has made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

7.        Costs and Expenses.  Borrower hereby reaffirms its agreement under
Section 10.4 of the Loan Agreement. Without limiting the generality of the
foregoing, Borrower specifically agrees to pay all fees and disbursements of
counsel to the Agent for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto.

8.        Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

[Signature Page to Follow]

 

-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

GLOBAL ETHANOL, LLC

By

 

/s/ Gary Spreckley

Its

 

Chief Financial Officer

COBANK, ACB, as Agent and as a Lender

By

 

/s/ Janice Haines

Its

 

Assistant Corporate Secretary

FARM CREDIT SERVICES OF AMERICA, FLCA, as a Lender

By

 

/s/ Chad Gent

Its

 

Vice President

METROPOLITAN LIFE INSURANCE COMPANY, as a Lender

By

 

/s/ Steven D. Craig

Its

 

Director

(Signature Page to Fifth Amendment to Amended and Restated Loan Agreement)

 

-4-